DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/16/2021, 4/29/2021, 6/22/2021, 7/20/2021, 1/20/2022, 2/8/2022, 10/21/2022, 11/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement (s) have been fully considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Reference character “114” has been used to designate both “profile” [Par.0023 – lines 1-2] and “mechanical motion module” [Par.0023 – lines 2-3].
Appropriate correction is required.

Claim Objections
Claims 2-22 are objected to because of the following informalities: 
Claims 2-22 (line 1) recite “The sterile sealing apparatus”. This should be changed to “The sealing apparatus” to properly refer to the corresponding limitation recited in claim 1 (line 1).
Claim 5 is objected by virtue of its dependency to claim 4.
Claims 7-9 are objected by virtue of their dependency to claim 6.
Claims 11-12 are objected by virtue of their dependency to claim 10.
Claims 14-15 are objected by virtue of their dependency to claim 13.
Claims 20-22 are objected by virtue of their dependency to claim 19.
Claim 14 recites the limitation “cutting device” in line 2. This limitation should be changed to “the cutting device”.
Claim 15 is objected by virtue of its dependency to claim 14.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mechanical motion module configured to manipulate the profile to close the lumen of the profile to aseptically seal the profile” in claim 1 (lines 7-8). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “configured to manipulate the profile to close the lumen of the profile to aseptically seal the profile” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “mechanical motion module configured to manipulate the profile to close the lumen of the profile to aseptically seal the profile” invokes 35 U.S.C. 112(f). 
“mechanical motion module closes the profile at a distal end of the profile” in claim 16 (lines 1-2). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “closes the profile at a distal end of the profile” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “mechanical motion module closes the profile at a distal end of the profile” invokes 35 U.S.C. 112(f). 
“mechanical motion module closes the profile away from a distal end of the profile” in claim 17 (lines 1-2). This limitation uses generic placeholder “module” (Prong A); the term “module” is modified by functional language “closes the profile away from a distal end of the profile” (Prong B); and the term “module” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “mechanical motion module closes the profile away from a distal end of the profile” invokes 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation “mechanical motion module configured to manipulate the profile to close the lumen of the profile to aseptically seal the profile” in lines 7-8, claim 16 recite the limitation “mechanical motion module closes the profile at a distal end of the profile” in lines 1-2, claim 17 recite the limitation “mechanical motion module closes the profile away from a distal end of the profile” in lines 1-2. These three limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the disclosure fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification indicated that “the mechanical motion module 106 may comprise a cutting device 140” in Par.0021; however, it is unclear whether the cutting device is a part of the mechanical motion module or the cutting device is the mechanical motion module. If the cutting device is the mechanical motion module, it is unclear how the cutting device closes the lumen of the profile to aseptically seal the profile, closes the profile at a distal end of the profile, and closes the profile away from a distal end of the profile, as recited in claim 1, claim 16, and claim 17, respectively. The drawings show “mechanical motion module 106” and “cutting device 140” in Figure 1, but it fails to show the structure, material, or acts to the function. See 112(f) Interpretation section above. Therefore, claims 1, 16, 17 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claims 2-22 are rejected by virtue of their dependency to claim 1. 
Claim 4 (line 2) and claim 5 (line 2) recite “substantially sealed environment”. The term “substantially sealed environment” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation “the environment” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected by virtue of its dependency to claim 11.
Claim 12 recites the limitation “the sterile environment” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the interior environment” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the burst pressure” in line 5. Since “the burst pressure” in claim 22 (line 5) and “a burst pressure” recited previously in claim 22 (line 2) are different pressures, there is insufficient antecedent basis for the limitation “the burst pressure” in line 5 of claim 22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 10, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (U.S. Pub. No. 2017/0221856 A1).
Regarding claim 1, Yamauchi discloses a sealing apparatus (substrate bonding apparatus 100, Yamauchi Fig.1), comprising: 
an operation chamber (chamber 200, Yamauchi Fig.1); 
a plasma generator (“plasma generator”, Yamauchi Par.0150) having at least one plasma head (activation treatment units 610, Yamauchi Fig.1 & Par.0144; Par.0144 discloses the activation treatment units 610 are plasma source) disposed within the operation chamber (Yamauchi Fig.1 shows the activation treatment units 610 disposed within the chamber 200) and in proximity to a profile (substrate 301, Yamauchi Fig.1) within the operation chamber (Yamauchi Fig.1 shows the activation treatment units 610 disposed in proximity to the substrate 301 within the chamber 200), wherein the plasma head (activation treatment units 610, Yamauchi Fig.1 & Par.0144) is configured to apply a plasma treatment to the profile to activate material on an end surface of the profile (Yamauchi Par.0143 discloses the activation treatment units 610 activates bonding surface of the substrate 301, and Par.0144 discloses activation treatment units 610 are plasma source; therefore, the activation treatment units 610 applies plasma treatment to the substrate 301 to activate an end surface of the substrate 301 [the end surface of substrate 301 is shown in annotated Fig.1 below]), within a lumen of the profile, or combinations thereof [it is noted that the limitation “on an end surface of the profile, within a lumen of the profile, or combinations thereof” is in alternative form]; and 
a mechanical motion module (protruding mechanism 430; Yamauchi Fig.1, 6) configured to manipulate the profile (substrate 301, Yamauchi Fig.1) to close the lumen of the profile (Yamauchi Fig.6 and Par.0202 disclose the substrate 301 is bowed in such a way that the central portion 301c protrudes toward the substrate 302 relative to the outer circumferential portion 301s of the bonding surface, and Par.0006 discloses the bowed substrate has the convex central portion that comes in contact with the bonding surface of the opposing substrate; therefore, the protruding mechanism 430 can manipulate the substrate 301 to close the central portion 301c of the substrate 301) to aseptically seal the profile (it is well known that the plasma treatment can clean and sterilize the surface; additionally, Yamauchi Par.0181 discloses after the surface activation treatment based on the plasma exposure, as hydrophilization treatment, a water cleansing to remove particles (contaminants) may be performed; therefore, the substrate 301 is aseptically sealed).

    PNG
    media_image1.png
    1021
    863
    media_image1.png
    Greyscale


Regarding claim 4, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the operation chamber (chamber 200, Yamauchi Fig.1) forms a substantially sealed environment (Yamauchi Pars.0061-0063 discloses the chamber 200 is a box shape and the interior of the chamber 200 is depressurized and vacuumed; therefore, the chamber 200 forms substantially sealed environment).

Regarding claim 5, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the operation chamber (chamber 200, Yamauchi Fig.1) confines the plasma treatment within the substantially sealed environment (as explained in claims 1, 4, & as shown in Yamauchi Fig.1, the activation treatment units 610 provides plasma treatment within the substantially sealed environment of the chamber 200).

Regarding claim 10, Yamauchi discloses the apparatus as set forth above, and also disclose: 
a plurality of plasma heads disposed within the operation chamber (Yamauchi Fig.1 shows two activation treatment units 610 disposed within the chamber 200).

Regarding claim 16, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the mechanical motion module (protruding mechanism 430; Yamauchi Fig.1, 15) closes the profile at a distal end of the profile (distal end of the substrate 310, as shown in Yamauchi annotated Fig.15 below).

    PNG
    media_image2.png
    517
    742
    media_image2.png
    Greyscale


Regarding claim 17, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the mechanical motion module (protruding mechanism 430; Yamauchi Fig.1, 14) closes the profile away from a distal end of the profile (the protruding mechanism 430 closes the substrate 310 away from the distal end of the substrate 310, as shown in Yamauchi annotated Fig.14 below).

    PNG
    media_image3.png
    580
    786
    media_image3.png
    Greyscale


Regarding claim 18, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the plasma treatment begins prior to manipulating the profile (the plasma treatment by using the activation treatment units 610 [step S101 as disclosed by Yamauchi Par.0195] begins prior to manipulating the substrate 310 [step S102 as disclosed by Yamauchi Par.0201]), continues after the profile is sealed, or a combination thereof [it is noted that the limitation “begins prior to manipulating the profile, continues after the profile is sealed, or a combination thereof” is in alternative form].

Regarding claim 19, Yamauchi discloses the apparatus as set forth above, and also disclose: 
further comprising: a control system (controller 700, Yamauchi Fig.1).

Regarding claim 20, Yamauchi discloses the apparatus as set forth above, and also disclose: 
wherein the control system (controller 700, Yamauchi Fig.1) comprises at least one camera (camera 501, 502; Yamauchi Fig.1 & Par.0125), optical system, vision system, or a combination thereof configured to confirm successful closing of the lumen of the profile, sealing of the profile, or a combination thereof (Yamauchi Par.0131 discloses cameras 501, 502 being used for position measuring of the substrate 301; Yamauchi Pars.0238-0243 discloses the Position Correcting Step by using the controller 700; specifically, Par.0243 discloses a precise alignment can be performed between the substrates 301, 302, and eventually, the bonding boundary that has a high alignment precision between the bonding surfaces or the substrates 301, 302 can be formed; therefore, the successfully sealing of substrate 301 is confirmed by the controller 700 and cameras 501, 502).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Reniers et al. (U.S. Pub. No. 2013/0158189 A1).
Regarding claim 2, Yamauchi discloses the apparatus as set forth above, but does not disclose:
wherein the profile is formed from: a thermoplastic elastomer comprising a polystyrene, a polyester, a silicone copolymer, a silicone thermoplastic vulcanizate, a copolyester, a polyamide, a fluoropolymer, a polyolefin, a polyether-ester copolymer, a thermoplastic urethane, a polyether amide block copolymer, a polyamide copolymer, a styrene block copolymer, a polycarbonate, a thermoplastic vulcanizate, an ionomer, a polyoxymethylene (POM), an acrylonitrile butadiene styrene (ABS), an acetal, an acrylic, a polyvinyl chloride (PVC), a blend, or a combination thereof; a thermoset elastomer comprising a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or a combination thereof; or a combination thereof.
Reniers teach (Reniers Fig.4):
wherein the profile (Substrate, Reniers Fig.4) is formed from: a thermoplastic elastomer comprising a polystyrene, a polyester, a silicone copolymer, a silicone thermoplastic vulcanizate, a copolyester, a polyamide, a fluoropolymer, a polyolefin, a polyether-ester copolymer, a thermoplastic urethane, a polyether amide block copolymer, a polyamide copolymer, a styrene block copolymer, a polycarbonate, a thermoplastic vulcanizate, an ionomer, a polyoxymethylene (POM), an acrylonitrile butadiene styrene (ABS), an acetal, an acrylic, a polyvinyl chloride (PVC) (Reniers Par.0094 teaches the substrate is PVC wafer), a blend, or a combination thereof; a thermoset elastomer comprising a silicone elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or a combination thereof; or a combination thereof [it is noted that the limitation “a thermoplastic elastomer comprising…or a combination thereof; or a combination thereof” is in alternative form].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Yamauchi substrate (wafer) with the Reniers substrate (PVC wafer), because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using wafer as a substrate for bonding/sealing process. MPEP 2143 I (B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Lythall et al. (U.S. Patent No. 4,039,798 A).
Regarding claim 3, Yamauchi discloses the apparatus as set forth above, but does not disclose:
wherein the operation chamber comprises an enclosure having at least one transparent surface through which the profile is visible.
Lythall teaches a welding chamber (chamber 24, Lythall Fig.3) comprising:
wherein the operation chamber (chamber 24, Lythall Fig.3) comprises an enclosure (interior of chamber 24, Lythall Fig.3) having at least one transparent surface (transparent side window 26, Lythall Fig.3 & Col.2 lines 56-58) through which the profile is visible (Lythall Col.2 lines 57-58 teaches the transparent side window 26 allowing vision of the weld; in combination with Yamauchi, the substrate 301 is visible through the transparent wall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the Yamauchi side walls of the chamber 200 with the Lythall transparent wall 26, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of forming an enclosure chamber. MPEP 2143 I (B). Additionally, the transparent wall would allow the bonding/sealing process to be visible in order to monitor or control the process step by step, or to terminate the process in the case that the system does not function as expected. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Lewis (U.S. Pub. No. 2020/0071199 A1).
Regarding claim 6, Yamauchi discloses the apparatus as set forth above, and also disclose:
wherein the plasma generator comprises a gas supply, a power supply (Yamauchi Par.0152 discloses the plasma generator is actuated at 100 W, and generates plasma of nitrogen (N2), oxygen (O2), or argon (Ar); therefore, the plasma generator comprises a power supply in order to be actuated at 100 W, and the plasma generator comprises a gas supply of nitrogen (N2), oxygen (O2), or argon (Ar) in order to generate plasma of nitrogen (N2), oxygen (O2), or argon (Ar))
Yamauchi does not explicitly disclose:
the plasma generator comprises at least one supply line coupled to the at least one plasma head.
Lewis teaches (Lewis Fig.6):
the plasma generator (plasma ignition unit 210, Lewis Fig.6) comprises at least one supply line (supply line includes voltage ignition line 212 and ignition connection hardware 105, Lewis Fig.6) coupled to the at least one plasma head (plasma head, as shown in Lewis annotated Fig.6 below).

    PNG
    media_image4.png
    903
    761
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamauchi, by adding the teaching of supply line including the voltage ignition line and the ignition connection hardware, as taught by Lewis, because by doing so, the plasma generator would be able to provide high voltage power to the plasma head in order to breakdown the gas into a plasma, as recognized by Lewis [Lewis Par.0117].

Regarding claim 7, Yamauchi in view of Lewis teaches the apparatus as set forth above, Yamauchi also discloses:
wherein the gas supply comprises an atmospheric air supply (Yamauchi Par.0150 discloses since the plasma can be generated under an atmosphere, the vacuum system can be simplified, and the processes like vacuuming can be also simplified; Yamauchi Par.0152 discloses the plasma generator generates plasma of nitrogen (N2), oxygen (O2), or argon (Ar); in addition, Yamauchi Par.0155 discloses as for the reaction gas, nitrogen (N2), oxygen (O2), argon (Ar), and the like, are applicable; therefore, the gas supply comprises an atmospheric air supply), a compressor, a compressed gas cylinder, an in-house gas line, an in- house compressed gas line, a fan, a turbo, or a combination thereof [it is noted that the limitation “an atmospheric air supply, a compressor, a compressed gas cylinder, an in-house gas line, an in- house compressed gas line, a fan, a turbo, or a combination thereof” is in alternative form], and 
wherein the gas supply provides a flow of gas comprising an inert gas, an oxygen containing gas, a nitrogen containing gas (Yamauchi Par.0152 discloses the plasma generator generates plasma of nitrogen (N2), or oxygen (O2); therefore, the gas supply provides a flow of gas comprising nitrogen (N2), or oxygen (O2)), a fluorine containing gas, or a combination thereof [it is noted that the limitation “an inert gas, an oxygen containing gas, a nitrogen containing gas, a fluorine containing gas, or a combination thereof” is in alternative form].

Regarding claim 8, Yamauchi in view of Lewis teaches the apparatus as set forth above, Yamauchi also discloses:
wherein the power supply ionizes the flow of gas through a corona treatment, a C-treatment, a plasma treatment, a flame treatment, or any combination thereof to generate the plasma treatment (Yamauchi Par.0150 discloses AC voltage is applied to ionize gas through a plasma treatment to generate the plasma treatment) [it is noted that the limitation “a corona treatment, a C-treatment, a plasma treatment, a flame treatment, or any combination thereof” is in alternative form].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Lewis (U.S. Pub. No. 2020/0071199 A1), and further in view of Chism et al. (U.S. Patent No. 5,801,489 A).
Regarding claim 9, Yamauchi in view of Lewis teaches the apparatus as set forth above, but does not teach:
wherein the power supply provides at least 110 VAC, at least 120 VAC, at least 220 VAC, or at least 240 VAC, or at least 6 VDC, at least 9 VDC, at least 12 VDC, at least 24 VDC, or at least 48 VDC.
Chism teaches a plasma generator (Chism Figs.1-7C):
wherein the power supply provides at least 110 VAC, at least 120 VAC, at least 220 VAC, or at least 240 VAC (Chism Col.5 lines 22-24 teaches the plasma generator power supply allows it to operate using a common industrial power source (380-480 VAC, 3-phase); therefore, the power supply provides at least 240 VAC), or at least 6 VDC, at least 9 VDC, at least 12 VDC, at least 24 VDC, or at least 48 VDC [it is noted that the limitation “at least 110 VAC, at least 120 VAC, at least 220 VAC, or at least 240 VAC, or at least 6 VDC, at least 9 VDC, at least 12 VDC, at least 24 VDC, or at least 48 VDC” is in alternative form].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Yamauchi power supply with the Chism power supply, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing power in order to generate plasma. MPEP 2143 I (B).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Nelson et al. (U.S. Pub. No. 2019/0134243 A1).
Regarding claim 11, Yamauchi discloses the apparatus as set forth above, but does not explicitly disclose:
wherein at least one of the plurality of plasma heads is configured to sterilize the environment within the operation chamber.
Nelson teaches (Nelson Figs.1-2C):
wherein at least one of the plurality of plasma heads is configured to sterilize the environment within the operation chamber (Nelson Par.0029 teaches directing the gas containing the acidic and/or oxidizing species from the plasma generator into an enclosed area enclosing at least a portion of the article undergoing sterilization; in additional, Nelson Par.0048 teaches the plasma is directed to a chamber in which the goods to be sterilized or disinfected are placed; therefore, since the plasma is directed into a chamber, the environment within the chamber is sterilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamauchi, by adding the teaching of using plasma to sterilize the environment within the operation chamber, as taught by Nelson, in order to sterilize the chamber and the products placed inside the chamber so that living microorganisms within the interior environment of the operation chamber can be effectively reduced, and the chamber can be used for medical instruments, as recognized by Nelson [Nelson, Abstract & Table 3].

Regarding claim 12, Yamauchi in view of Nelson teaches the apparatus as set forth above, Nelson further teach:
wherein the sterile environment is defined by reduction in an amount of living microorganisms within the interior environment of the operation chamber by a level of at least 106 after an exposure to the plasma treatment for at least 10 seconds, at least 15 seconds, at least 20 seconds, at least 25 seconds, or at least 30 seconds (as shown in Nelson Table 3 below, the sterile environment is defined by reduction in amount of living microorganisms within the interior of the chamber by a level of at least 106 [it is noted that 6-log reduction as shown in Nelson Table 3 means the number of germs is 1,000,000 times smaller] after an exposure to the plasma treatment for 300 seconds).

    PNG
    media_image5.png
    889
    921
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi in view of Nelson, by adding the teaching of reduction in an amount of living microorganisms within the interior environment of the operation chamber by a level of at least 106 after an exposure to the plasma treatment for 300 seconds, as taught by Nelson, in order to sterilize the chamber and the products placed inside the chamber so that living microorganisms within the interior environment of the operation chamber can be effectively reduced, and the chamber can be used for medical instruments, as recognized by Nelson [Nelson, Abstract & Table 3].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Brink et al. (U.S. Patent No. 6,664,499 B1).
Regarding claim 13, Yamauchi discloses the apparatus as set forth above, but does not disclose further comprising: 
a cutting device disposed in the operation chamber and configured to cut a piece of tubing inserted into the operation chamber to form the profile.
Brink teaches an apparatus (20, Brink Figs.1-14):
a cutting device (laser cutting head 26, Brink Fig.11) disposed in the operation chamber (chamber 40, Brink Fig.2) (Brink Fig.2 shows the laser cutting heat 26 is disposed in the chamber 40) and configured to cut a piece of tubing (duct 56, Brink Fig.11) inserted into the operation chamber to form the profile (Brink Figs.3,11 & Col.5 lines 14-23 teaches the laser head 26 configured to cut the duct 56 inserted into chamber 40 to form a trimmed duct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamauchi, by adding the teaching of laser cutting device, as taught by Brink, in order to obtain a compact system which can perform cutting, cleaning/sterilization and bonding/sealing the substrate, and thus, the overall processing time can be reduced.

Regarding claim 14, Yamauchi in view of Brink teaches the apparatus as set forth above, Brink also teaches:
wherein the cutting device comprises at least one blade, a heated blade, a pre-sterilized blade, cutting device comprises a laser cutting system (as previously cited and incorporated in the rejection of claim 13 above, Brink teaches the cutting device is the laser cutting head 26), or any combination thereof [it is noted that the limitation “at least one blade, a heated blade, a pre-sterilized blade, cutting device comprises a laser cutting system, or any combination thereof” is in alternative form].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Brink et al. (U.S. Patent No. 6,664,499 B1), and further in view of Lei et al. (U.S. Patent No. 8,975,163 B1).
Regarding claim 15, Yamauchi in view of Brink teaches the apparatus as set forth above, but does not teach:
wherein the plasma treatment is applied to the tubing prior to cutting the tubing to form the profile.
Lei teaches:
wherein the plasma treatment is applied to the substrate prior to cutting the substrate to form the profile (Lei Col.8 lines 31-32 teaches the plasma treatment process is performed prior to patterning the mask 602 of the substrate 604 with a laser scribing process to form a product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi in view of Brink, by adding the teaching of plasma treatment is applied to the substrate prior to cutting the substrate, as taught by Lei, in order to reduce damage to the substrate when cutting the substrate with laser.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Ding (U.S. Patent No. 6,299,596 B1).
Regarding claim 21, Yamauchi discloses the apparatus as set forth above, but does not disclose:
wherein the control system is configured to conduct a burst test of the profile after the profile is sealed.
Ding teaches a method of bonding polymeric materials:
wherein the control system (“microprocessor controller”, Ding Col.6 line 48) is configured to conduct a burst test of the profile after the profile is sealed (Ding Col.12 lines 47-50 teaches burst tests are performed to test the bonding strength of the samples after bonding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamauchi, by adding the teaching of conducting burst tests after bonding, as taught by Ding, in order to test the bonding/sealing strength of the substrates to obtain successfully bonded/sealed substrates, as recognized by Ding [Ding, Col.12 lines 47-50].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Pub. No. 2017/0221856 A1) in view of Giare-Patel et al. (U.S. Pub. No. 2014/0314818 A1).
Regarding claim 22, Yamauchi discloses the apparatus as set forth above, Yamauchi also discloses:
an aseptic seal of the profile (aseptic seal of the substrate 301, as explained previously in the rejection of claim 1)
Yamauchi does not disclose:
wherein the seal of the profile comprises a burst pressure of at least 10%, at least 25%, at least 50%, at least 60%, at least 65%, at least 70%, at least 75%, at least 76%, at least 77%, at least 78%, at least 79%, at least 80%, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 95%, or at least 100% of the burst pressure of an unmodified control bulk material of the profile.
Giare-Patel teaches (Giare-Patel Fig.7):
wherein the seal of the profile comprises a burst pressure of at least 10%, at least 25%, at least 50%, at least 60%, at least 65%, at least 70%, at least 75%, at least 76%, at least 77%, at least 78%, at least 79%, at least 80%, at least 81%, at least 82%, at least 83%, at least 84%, at least 85%, at least 86%, at least 87%, at least 88%, at least 89%, at least 90%, at least 95%, or at least 100% of the burst pressure of an unmodified control bulk material of the profile (Giare-Patel Fig.7 & Pars.0076-0077 teach results from burst pressure (psi) experiments of uncoated and coated catheters; as shown in Giare-Patel Fig.7 below, coated catheters have burst pressures of 278.223 psi and 262.763 psi, while uncoated catheter has a burst pressure of 297.969 psi; therefore, the sealed/coated substrate comprises the burst pressure of at least 88% of the burst pressure of an unmodified control bulk material).

    PNG
    media_image6.png
    708
    655
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamauchi, by adding the teaching of comparing burst pressures, as taught by Giare-Patel, in order to test the bonding/sealing strength of the substrates to obtain successfully bonded/sealed substrates.

Conclusion
The following prior art(s) made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Spencer (U.S. Patent No. 4,516,971 A) discloses a process, apparatus and system for making a sterile connection between two thermoplastic resin tubes.
Halverson (U.S. Pub. No. 2002/0172780 A1) discloses the plasma treatment can break chemical bonds (scission) to increase chemical reactivity, smooth the surface, seal pores, reduce friction, clean and/or sterilize the surface.
Cima et al. (U.S. Pub. No. 2014/0004503 A1) discloses the plasma cleaning process may sterilize the surface and prepare the surface for bonding.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792